IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                August 18, 2009
                                No. 09-40146
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

SHAWN KEITH BENTON,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:99-CR-176-9


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Appealing the judgment in a criminal case, Shawn Keith Benton
raises arguments that are foreclosed by United States v. Doublin, ___ F.3d ___,
No. 08-30775, 2009 WL 1743661, at *3 (5th Cir. June 22, 2009), which rejected
the argument that United States v. Booker, 543 U.S. 220 (2005) applies in 18
U.S.C. § 3582(c)(2) proceedings and held that a district court may not reduce a
sentence below the minimum provided in the amended Guidelines.               The



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                               No. 09-40146

Government’s motion for summary affirmance is GRANTED, and the judgment
of the district court is AFFIRMED.




                                     2